Citation Nr: 0525246	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  02-12 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
arthritis of the cervical spine, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for degenerative 
arthritis of the lumbar spine, currently evaluated as 20 
percent disabling.

3.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from April 1959 to April 
1968 and from October 1968 to December 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In October 2003, the Board remanded the case for additional 
development.  

The issue of entitlement to a total disability evaluation 
based on individual unemployability is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's cervical spine disability does not result 
in moderate limitation of motion, it is not manifested by 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees, combined range of motion of 
the cervical spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

2.  The veteran's disability of the lumbar spine is not 
productive of severe limitation of motion, it is not 
manifested by forward flexion of the thoracolumbar spine to 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine, and a diagnosis or symptomatology 
indicative of intervertebral disc syndrome as a result of his 
service-connected lumbar spine disorder has not been shown.

3.  The veteran's service-connected bilateral hearing loss is 
productive of Level V hearing acuity in each ear 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for service-connected degenerative arthritis of the 
cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5010-5290 (pre September 26, 2003) and 
Diagnostic Code 5242 (effective September 26, 2003). 

2.  The criteria for a disability rating in excess of 20 
percent for service-connected degenerative arthritis of the 
lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5010-5292 (pre September 26, 2003) and 
Diagnostic Code 5242 (effective September 26, 2003).

3.  The criteria for a 20 percent rating for bilateral 
hearing loss have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.3, 4.7, 4.85, Diagnostic Code 6100, 4.86 
(2004). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA satisfied its 
duty to notify by means of development letters from the RO to 
the veteran dated in March 2004 and December 2004.  He was 
told of what was required to substantiate his increased 
rating claims and of his and VA's respective duties, and was 
asked to submit evidence and/or information to the RO.  

The requisite notice letter was first provided to the veteran 
in March 2004, after the initial adjudication of the claim by 
the RO.  Any defect, however, with respect to the timing of 
the notice is nonprejudicial.  In this regard, it is noted 
that there is no indication that the outcome of the case has 
been affected and the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claims.  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. April 14, 2005).  For instance, this case was 
remanded by the Board and the veteran has been provided with 
numerous communications addressing his claims.  The veteran 
has submitted information and evidence and appeared for 
numerous VA examinations. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
record contains the veteran's service medical records, post-
service medical records, and VA examination reports dated in 
February 2002, December 2004, and April 2005. 

The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to analysis of the 
veteran's claims on the merits.


Analysis

The veteran claims that the impairment associated with his 
service connected lumbar and cervical spine and bilateral 
hearing loss is inadequately reflected by the schedular 
ratings presently in effect and, thus, an increased 
evaluation for these disorders is warranted.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321, 
and Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  However, while the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Spine

The Board notes that the schedular criteria by which 
orthopedic disabilities of the spine are rated changed during 
the pendency of his appeal.  Specifically, on September 23, 
2002, a change to a particular diagnostic code (5293) was 
made effective.  See 67 Fed. Reg. 54,345-54,349 (August 22, 
2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293).  
Further, on September 26, 2003, changes in all spinal rating 
criteria became effective.  See 68 Fed. Reg. 51,454-51,458 
(August 27, 2003) (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243).

The veteran's lumbar and cervical spine disabilities have 
been rated under Diagnostic Code 5010, arthritis due to 
trauma.  Arthritis which is due to trauma and which is 
substantiated by X-ray findings will be rated, by analogy, as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.  Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent disability 
rating will be assigned based upon X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent disability evaluation will be 
granted with X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  These 10 percent and 20 percent 
ratings based on X-ray findings will not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Note 1 following Diagnostic Code 5003.

According to the old rating criteria, evidence of slight 
limitation of motion of the cervical spine warrants a 10 
percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (2001).  The next higher evaluation of 20 percent 
requires evidence of moderate limitation of motion of the 
cervical spine.  Id.  The highest rating allowable pursuant 
to this Diagnostic Code, 30 percent, necessitates evidence of 
severe limitation of motion.  Id.

According to the new rating criteria, a 10 percent disability 
rating requires evidence of forward flexion of the cervical 
spine greater than 30 degrees but not greater than 40 
degrees; a combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or vertebral 
body fracture with loss of 50 percent or more of the height.  
38 C.F.R. § 4.71a, Diagnostic Code 5242 (2004).  The next 
higher rating of 20 percent requires evidence of forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; the combined range of motion of the 
cervical spine not greater than 170 degrees; or muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  Id.  A 30 percent disability 
evaluation requires evidence of forward flexion of the 
cervical spine of 15 degrees or less or favorable ankylosis 
of the entire cervical spine.  Id.  A 40 percent disability 
rating necessitates evidence of unfavorable ankylosis of the 
entire cervical spine.  Id.  The highest disability 
evaluation allowable under this Diagnostic Code, 100 percent, 
requires evidence of unfavorable ankylosis of the entire 
spine.  Id.

With regard to the lumbar spine, the Board notes that the old 
rating criteria stipulates that evidence of moderate 
limitation of motion of the lumbar spine warrants a 20 
percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2001).  The next higher evaluation of 40 percent 
requires evidence of severe limitation of motion of the 
lumbar spine.  Id.  

In addition, the old rating criteria which rates impairment 
resulting from lumbosacral strain stipulates that a 20 
percent disability rating will be assigned with evidence of 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, and unilateral spine motion in the standing 
position.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2001).  
The maximum rating of 40 percent allowable under this code 
requires evidence of severe lumbosacral strain with listing 
of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of these symptoms with abnormal mobility on 
forced motion.  Id.

According to the new rating criteria with respect to the 
veteran's lumbar spine, a 20 percent disability rating 
requires evidence of forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 6 degrees; 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2004).  
The next higher rating of 40 percent requires evidence of 
forward flexion of thoracolumbar spine of 30 degrees or less 
or favorable ankylosis of the entire thoracolumbar spine.  
Id.  A 50 percent disability rating necessitates evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  Id.  
The highest disability evaluation allowable under this 
Diagnostic Code, 100 percent, requires evidence of 
unfavorable ankylosis of the entire spine.  Id.

As noted previously, VA regulations recognize that a part 
which becomes painful on use must be regarded as seriously 
disabled.  See, e.g., 38 C.F.R. §§ 4.40, 4.45, 4.59 (2004).  
Application of the precepts enunciated in DeLuca v. Brown, 8 
Vet. App. 202 (1995), requires that problems such as pain on 
use be considered when evaluating a veteran's disability.  
Specifically, when a diagnostic code provides for 
compensation based on limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 must be considered, and the 
examinations upon which rating decisions are based must 
adequately portray the extent of functional loss due to pain 
on use or as a result of flare-ups.

Cervical Spine:  Review of the claims file reflects that, by 
a February 1980 rating decision, service connection for 
degenerative arthritis, cervical and lumbar spines, was 
established and a schedular evaluation of 10 percent 
disabling was assigned.  Thereafter, by a May 1999 rating 
decision, the veteran was assigned an increased rating of 20 
percent disabling for this disorder.  The veteran's request 
for an increased rating was received by VA in January 2002.  
By a March 2002 rating action, the RO confirmed and continued 
the 20 percent rating which had been previously assigned for 
degenerative arthritis of the lumbar spine and assigned a 
separate 10 percent for degenerative arthritis of the 
cervical spine, effective from January 2002.  This 
determination was based on VA outpatient treatment records 
and a February 2002 report of VA spine examination.  The 
veteran disagreed with this rating decision and proceeded 
with the present appeal.

VA outpatient treatment records, dated from May 2000 to 
December 2001, reflect that the veteran continued to complain 
of recurrent back pain.

A February 2002 report of VA spine examination reflects that 
the veteran complained of lower neck pain with tingling in 
his fingers.  Examination of the cervical spine revealed 
normal range of motion findings at 90 degrees of bilateral 
rotation, 45 degrees of bilateral flexion, and 10 degrees of 
extension.  The diagnoses included degenerative joint disease 
of the cervical spine with 10 percent loss of function due to 
pain.  

An April 2005 report of VA spine examination notes the 
veteran's complaints of daily cervical spine pain with flare-
ups of more severe pain and occasional radiation of the pain 
into the left arm.  The veteran was very vague about the 
location of the radiation and there were no additional 
sensory symptoms accompanying the neck pain.  The examiner 
noted a February 2002 report of VA X-ray examination which 
included an impression of C7-T1 facet degenerative changes 
with associated minimal C7-T1 subluxation.  Upon range of 
motion testing of the cervical spine, the veteran had 45 
degrees of extension, 60 degrees of flexion, 60 degrees of 
bilateral rotation, 20 degrees of lateral bending to the 
right, and 30 degrees of lateral bending to the left.  
Lateral bending maneuvers were painful, particularly to the 
left.  The other ranges of motion were not painful, except 
occasionally at the extremes of the range.  There was no 
paraspinal muscle spasm and reflexes were brisk and symmetric 
at the biceps and hypoactive but symmetric at the triceps 
area.  Sensory and motor function was symmetric and present 
in all areas of both upper extremities.  The diagnosis was 
degenerative joint disease of the cervical spine.  

Upon consideration of the foregoing, the Board finds that, 
without evidence of moderate limitation of motion of the 
veteran's cervical spine, a higher rating of 20 percent, 
pursuant to the old rating criteria, cannot be awarded.  
38 C.F.R. § 4.71a, Diagnostic Code 5290 (2001).  

In addition, without evidence of forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees, a combined range of motion of the cervical spine 
not greater than 170 degrees, or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis, the next higher evaluation of 20 percent, 
pursuant to the new rating criteria, is not warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5242 (2004). 

In addition, the Board acknowledges the veteran's complaints 
of neck pain and radiation of the pain into the left arm.  
However, he has been vague about such radiation and there is 
no finding of any exacerbations or flare-ups in his cervical 
spine discomfort.  Moreover, examination of the cervical 
spine has demonstrated no paraspinal muscle spasm, reflexes 
were brisk and symmetric at the biceps and hypoactive but 
symmetric at the triceps area, and sensory and motor function 
was symmetric and present in all areas of both upper 
extremities.  In addition, as discussed in great detail in 
the lumbar spine section below, the medical evidence 
demonstrates that the veteran's neurological symptomatology 
is the result of his diabetes mellitus.  Accordingly, the 
medical evidence of record does not support an increased 
evaluation of 20 percent for the veteran's degenerative 
arthritis of the cervical spine under former Diagnostic Code 
5293 or the revised Diagnostic Code 5243.

Upon consideration of the foregoing, the Board concludes that 
a disability rating greater than the currently assigned 10 
percent for service-connected degenerative arthritis of the 
cervical spine is not warranted.  The current evaluation of 
10 percent adequately portrays the functional impairment 
(including pain and weakness) that the veteran experiences as 
a result of his service-connected cervical spine disability.  
See DeLuca, 8 Vet. App. at 204-207; see also 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5290 & 5242.

Lumbar Spine:  With respect to the veteran's lumbar spine 
claim, it is noted that VA outpatient treatment records 
reflect that the veteran continued to complain of recurrent 
back pain and, in July 2000, he reported occasional low back 
pain accompanied by foot drop.  VA and private treatment 
records also include complaints of paresthesias in his legs 
and findings of peripheral neuropathy and radiculopathy.  
Private treatment records also reflect findings of diabetic 
neuropathy.

The February 2002 report of VA spine examination notes the 
veteran's complaints of progressively worsening low back 
pain.  It is further noted that the veteran had been 
diagnosed with diabetes mellitus.  Range of motion testing of 
the lumbosacral spine revealed flexion to 90 degrees without 
pain, 10 degrees of extension, and 45 degrees of bilateral 
lateral flexion.  Neurological examination revealed normal 
deep tendon reflexes at the knees and absent right ankle 
jerk.  The diagnoses included degenerative joint disease, 
lumbosacral spine, resulting in about 20 percent loss of 
function.

A December 2004 report of VA examination for neurological 
disorders notes the veteran's complaints of severe burning 
paresthesias in both feet and legs and inability to stand for 
greater than 30 minutes or walk for greater than one or two 
blocks due to pain.  The veteran also complained of decreased 
hand grip.  The examiner noted that the veteran had no 
symptoms of radiculopathy and no evidence of spinal stenosis 
or nerve foraminal compression or narrowing upon magnetic 
resonance imaging (MRI) study.  Range of motion testing of 
the back revealed 80 degrees of forward flexion, zero degrees 
of backward flexion, 25 degrees of flexion to the left, 20 
degrees of flexion to the right, and 45 degrees bilateral 
rotation.  There was no muscle spasm or tenderness in the 
lumbar area.  The veteran had decreased touch in his toes and 
absent vibration sense in his toes.  Deep tendon reflexes 
were normal at his knees and ankles, he had good pedal 
pulses, and no lesions on his feet.  The diagnoses included 
diabetes mellitus type 2, diabetic neuropathy with severe 
sensory symptoms and no motor loss, and degenerative joint 
disease of the lumbosacral spine with pain only.  The 
examiner further noted that there was no evidence of 
radiculopathy and the veteran had no incapacitating episodes.  

Upon consideration of the foregoing, the Board finds that, 
without evidence of forward flexion of the thoracolumbar 
spine of 30 degrees or less or favorable ankylosis of the 
entire thoracolumbar spine, there is no medical evidence to 
demonstrate that the veteran's lumbar spine disability 
warrants a rating in excess of 20 percent under the revised 
diagnostic codes for rating spinal disabilities.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5242.

As for application of the former Diagnostic Codes 5292 and 
5295, the February 2002 and December 2004 VA examination 
reports do not show evidence of severe lumbosacral strain, 
with listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion in order to warrant a rating in excess of 20 percent 
under former Diagnostic Code 5295.  Moreover, the February 
2002 and December 2004 VA examination reports show, at most, 
moderate limitation of motion, even when taking into 
consideration pain, fatigability and lack of endurance.  
Thus, there is no basis for awarding a disability rating in 
excess of 20 percent for the veteran's lumbar spine 
disability under former Diagnostic Code 5292.

Additionally, the Board acknowledges the veteran's complaints 
of low back pain accompanied by foot drop and paresthesias in 
his legs as well as findings of peripheral neuropathy and 
radiculopathy.  Significantly, however, these symptoms have 
been attributed to his service connected diabetes mellitus, 
type II.  Accordingly, although neurological sympotomatology 
is present, such findings are not related to his spinal 
impairment and, thus, do not support an increased schedular 
evaluation of 40 percent disabling under former Diagnostic 
Code 5293 or the revised Diagnostic Code 5243.

Upon consideration of the foregoing, the Board finds that the 
current evaluation of 20 percent for degenerative arthritis 
of the lumbar spine adequately portrays the functional 
impairment (including pain and weakness) that the veteran 
experiences as a result of his service-connected low back 
disability.  See DeLuca, 8 Vet. App. at 204-207; see also 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 
5295, and 5242.

Hearing Loss

The veteran's service-connected hearing loss has been rated 
by the RO under the provisions of Diagnostic Code 6100.  In 
evaluating service-connected hearing impairment, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).  The rating schedule 
provides a table for rating purposes (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment.  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment in both ears.  See 38 C.F.R. § 4.85.  

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

Turning to the record, on the authorized audiological 
evaluation in February 2002, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
75
70
65
LEFT
15
15
70
75
70

The average puretone threshold was 58 decibels, bilaterally.  
Speech audiometry revealed speech recognition ability of 84 
percent in each ear.  

VA outpatient treatment records reflect that the veteran 
received treatment for hearing loss, to include hearing aids.





On the authorized audiological evaluation in December 2004, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
70
70
70
LEFT
15
20
75
75
70

The average puretone threshold was 56 decibels in the right 
ear and 60 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 88 percent in each 
ear.  

Applying the criteria found in 38 C.F.R. §§ 4.85-4.87, the 
veteran's audiological examination in February 2002 yielded 
level III hearing in each ear and the audiological 
examination in December 2004 yielded level II hearing in the 
right ear and level III hearing in the left ear.  Entering 
the category designations for each ear into Table VII results 
in a zero percent disability rating under Diagnostic Code 
6100.

However, the Board notes that the veteran's audiometric 
findings from both the Febraury 2002 and December 2004 
audiological examination meet the specified requisite levels 
for evaluation as an exceptional pattern of hearing 
impairment and, under those criteria, reflect level V 
auditory acuity in each ear.  See 38 C.F.R. § 4.85, Table 
VIa.  

Accordingly, given the demonstrated level V for the hearing 
loss noted for each ear, an increased rating of 20 percent is 
appropriate for the service-connected bilateral hearing 
disability manifested by an exceptional pattern of hearing 
impairment in this case.   

In this regard, it is noted that the Board has considered the 
issue of entitlement to an evaluation in excess of 20 percent 
for bilateral hearing loss.  However, the Board must base its 
decision on the relevant medical evidence of record.  As 
noted above, the correct rating is derived by mechanical 
application of the ratings schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  The degree of bilateral hearing loss shown by the 
examination fails to meet the standards for an evaluation in 
excess of 20 percent, even with the application of 38 C.F.R. 
§ 4.86(b) for an exceptional pattern of hearing impairment.  
Accordingly, entitlement to an evaluation in excess of 20 
percent for this disability is not warranted. 

With respect to the increased rating claims on appeal, it is 
noted the potential application of various provisions of 
Title 38 of the Code of Federal Regulations has been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing by the veteran 
that the service-connected disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submissions for assignment of 
the extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision. 


ORDER

Entitlement to a rating in excess of 10 percent for 
degenerative arthritis of the cervical spine is denied. 

Entitlement to a rating in excess of 20 percent for 
degenerative arthritis of the lumbar spine is denied. 

An increased rating of 20 percent for service-connected 
bilateral hearing loss is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  


REMAND

A review of the record reflects that the veteran's claim of 
entitlement to a total disability evaluation based on 
individual unemployability was denied by an August 2002 
rating decision.  The veteran was notified of this 
determination and of his appellate rights in August 2002.  
The Board finds that a VA Form 21-4138 dated in November 2002 
constitutes a notice of disagreement as to the denial of this 
claim.  However, there is no record that a statement of the 
case has been issued to the veteran concerning this matter.  
Accordingly, the Board is required to remand this issue to 
the RO for the issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this issue is REMANDED to the RO for the 
following:

Provide the appellant with a statement of 
the case addressing the issue of 
entitlement to a total disability 
evaluation based on individual 
unemployability.  Notify him of the time 
limit within which an adequate 
substantive appeal must be filed in order 
to perfect an appeal of this issue and 
secure appellate review by the Board.  
Thereafter, this claim should be returned 
to the Board only if an adequate and 
timely substantive appeal is filed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


